UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 3, 2014 (September 2, 2014) Victory Energy Corporation (Exact name of registrant as specified in its charter) Nevada 2-76219-NY 87-0564462 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3355 Bee Caves Road, Suite 608 Austin, Texas (Address of principal executive offices) (Zip Code) (512) 347-7300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On September 2, 2014, Victory Energy Corporation (the “Company”) issued a press release announcing its participation in upcoming investor presentations. The press release is attached hereto as Exhibit 99.1. On September 9, 2014, representatives of the Company intend to make a presentation at the Euro Pacific Capital Global Investment Conference in New York, NY. On September 11, 2014, representatives of the Company intend to make a presentation at the See Thru Equity Fall Investor Conference in New York, NY. Representatives of the Company also intend to make a presentation at the IPAA OGIS San Francisco conference in San Francisco, CA, which will be held during September 22 - 24, 2014. The presentation is posted on the Company’s website at www.vyey.com under the “Investors” tab. The Company is filing herewith a copy of the presentation as Exhibit 99.2. In accordance with General Instruction B.2 of Form 8-K, the foregoing information, including Exhibit 99.1 and Exhibit 99.2, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall such information and Exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits Press Release dated September 2, 2014. September 2014 Presentation. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Victory Energy Corporation Dated: September 3, 2014 By: /s/ Kenneth Hill Kenneth Hill Chief Executive Officer 3
